Cite as 2022 Ark. App. 70
                    ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                          No. CV-21-72



 IN THE MATTER OF THE                              Opinion Delivered February   16, 2022
 GUARDIANSHIP OF Z.S., A MINOR
                                APPEAL FROM THE MARION
 PAMELIA AND BOBBY SULLINS      COUNTY CIRCUIT COURT
                     APPELLANTS [NO. 45PR-19-18]


 V.                                                HONORABLE JIM D. SPEARS, JUDGE

                                                   AFFIRMED
 CATHY NELSON
                                    APPELLEE



                            RAYMOND R. ABRAMSON, Judge

       Pamelia and Bobby Sullins appeal the Marion County Circuit Court order granting

Cathy Nelson a guardianship over their grandson, Z.S. (born in May 2017). On appeal, the

Sullinses argue that the circuit court erred by (1) finding it was in Z.S.’s best interest to grant

Cathy a guardianship and (2) considering the best interest of Z.S.’s mother. We affirm.

       Z.S.’s parents are Jessica Sullins Mickelson and Nathan Siebrasse. The Sullinses are

Z.S.’s maternal grandparents, and Cathy is Z.S.’s paternal grandmother. On February 15,

2019, Cathy petitioned for a temporary and permanent guardianship over Z.S. She alleged

that Jessica and Nathan were unfit and that the Sullinses had physical custody of Z.S. Cathy

attached a power of attorney from Nathan consenting to the guardianship.
       On June 11, the Sullinses moved to intervene and petitioned for guardianship over

Z.S. In their motion, the Sullinses agreed that Jessica and Nathan were unfit to care for Z.S.

They stated that Jessica’s emotional and financial condition prevented her from caring for

Z.S. and that Nathan was incarcerated on first-degree sexual-assault charges. They further

asserted that Z.S. had been in their physical custody since his birth except for a six-month

period when he lived with Nathan. They noted that even during the six-month period,

Pamelia cared for Z.S. during the day.

       On June 24, the court granted the Sullinses’ intervention motion and awarded them

temporary guardianship of Z.S. for ninety days with Cathy having visitation every other

weekend from Thursday evening through Sunday evening. The court further ordered that

Z.S.’s contact with Jessica and Nathan be supervised.

       On February 7, 2020, Jessica filed a waiver and consent to the Sullinses’ petition for

permanent guardianship of Z.S. On February 13, the court entered an agreed order

extending the Sullinses’ temporary guardianship and Cathy’s visitation. The court further

ordered that the parties work together to allow Jessica to have supervised visitation with Z.S.,

but it prohibited contact with Nathan.

       On October 6, the court held a final hearing. At the beginning of the hearing, the

parties stipulated that in October 2017 in a separate custody proceeding, Nathan obtained

custody of Z.S. with Jessica having supervised visitation. They further agreed that Nathan

had been arrested in January or February 2019 and that the Sullinses assumed physical

custody of Z.S. at that time.


                                               2
       Lindsay Bickford, Z.S.’s paternal aunt, testified that she is a stay-at-home mom with

three sons. She stated that her brother Nathan is bipolar with psychotic features and that he

had been charged with sexual assault of his stepdaughter. She explained that prior to

Nathan’s incarceration—when he had custody of Z.S.—she and Cathy frequently saw Z.S. She

stated that following Nathan’s arrest, the Sullinses denied them contact with Z.S. from

February 2019 through June 2019. She stated Cathy thus initiated the present proceedings.

       Lindsay testified that she is concerned about Z.S.’s teeth. She stated that the Sullinses

give him an infant bottle containing a sugary substance and that the drink has caused his

teeth to rot. She testified that he appears to be in pain when he eats and brushes his teeth.

She further stated that the Sullinses had assured her and Cathy that they would seek dental

care for Z.S. but that his teeth had not improved. She also testified that Z.S. has difficulty

with his speech and that she frequently cannot understand him. During Lindsay’s testimony,

a photo of Z.S.’s teeth that Cathy took a few weeks before the hearing was introduced.

       Lindsay testified that Z.S. has a wonderful relationship with Cathy. She stated that

Cathy is healthy and that she is employed at a medical office. She testified that she would

help Cathy care for Z.S. if the court awarded Cathy the guardianship.

       Cathy testified that she lives alone in a two-bedroom house. She stated that she works

part time for Cardiovascular Associates and that she has been employed there for about

fourteen years. Cathy testified that she has concerns with Z.S. living with the Sullinses. She

testified that Pamelia has health issues. She further stated that Z.S. has a speech delay and




                                               3
that the Sullinses socially isolate him from other children. She testified that he becomes

frustrated due to his inability to communicate. Cathy played a video of Z.S. speaking.1

       Cathy stated that in April 2018, Nathan took Z.S. to the hospital due to convulsions

and that his urine sample was positive for methamphetamine. Cathy read Z.S.’s medical

record concerning the incident, but the circuit court sustained the Sullinses’ objection

concerning the record.

       Cathy testified that if she was awarded the guardianship, she would enroll Z.S. in a

preschool program that offers speech therapy. She explained that while she is working, Z.S.

would attend preschool or Lindsay would care for him.

       Jessica testified at the hearing, and she revoked her consent to the Sullinses’ having

guardianship of Z.S. Jessica requested custody of Z.S.; in the alternative, she asked that the

court grant Cathy a guardianship and grant her unsupervised weekend visits. She stated that

Cathy is a wonderful grandmother, and she noted that Cathy had facilitated her supervised

visits with Z.S. Jessica testified that the Sullinses had initially represented that they wanted

to help her obtain custody of Z.S. but that they had “manipulated and tricked” her and now

deny her contact with Z.S.

       Jessica further testified that she has concerns with Pamelia’s health, and she noted

that Pamelia had a brain aneurysm that required her to be hospitalized. She stated that




       1
        On appeal, the Sullinses complain that Cathy failed to formally introduce the video
into evidence. However, the transcript shows that the video was played for the circuit court,
and the Sullinses did not object to it.

                                               4
Pamelia has a medical-marijuana card and that she smokes a “vape pipe” and a “normal

marijuana pipe” with THC oil near Z.S. Jessica further stated that the Sullinses have not

taken Z.S. to receive any vaccinations because he is constantly sick.

       Jessica stated that she last used methamphetamine about three years ago and that she

occasionally drinks beer. She stated that in May 2020, she was arrested for public

intoxication. She stated that she is now married to Jerrod Mickelson and that he has abused

drugs and alcohol.

       Pamelia testified that she and Bobby live in a three-bedroom house on a two-acre lot

and that Z.S. has his own room with numerous toys. She explained that she began caring for

Z.S. when he was an infant while Jessica worked and that she continued to provide day care

for him during the day when Nathan had custody. She stated that her and Bobby’s

relationship with Jessica deteriorated because they do not tolerate her drug problem and her

husband’s alcoholism. She testified that Z.S. does not know Jessica and that she is not

convinced Jessica is sober.

       Pamelia asked the court to appoint her and Bobby as Z.S.’s guardians because Z.S. is

bonded to them, and they are dedicated to raising him. She further stated that they never

denied Cathy and Lindsay visitation with Z.S. She explained that her previous attorney

advised her and Bobby not to leave Z.S. alone with Cathy and Lindsay until they obtained a

temporary guardianship. She stated that they have always allowed Cathy and Lindsay to visit

Z.S. at their home.




                                              5
       As to her health, Pamelia testified that she was diagnosed with spinal meningitis in

2018 but that doctors initially thought she had a brain aneurysm. She further stated that

about ten years ago, she was thrown from a horse and hurt her back. She explained that due

to the back injury, she took hydrocodone for pain but no longer needs the medication.

       As to Z.S.’s teeth, Pamelia testified that Z.S. has been to two dental appointments but,

due to the COVID-19 pandemic, she stopped taking him. She further stated that she had to

cancel his last appointment for a sinus infection but that she had rescheduled the

appointment. She testified that Z.S. stopped using a bottle about six months ago, and she

explained that she puts a strawberry probiotic in his milk and also gives him organic cherry

juice. She further stated that she had discussed Z.S.’s speech issue with a physician in

Mountain Home. She testified that she is considering enrolling Z.S. in a Montessori

preschool and had signed him up for ABC Mouse, a preschool program.

       Pamelia stated that Z.S. does not like her to leave him with Cathy. She testified that

when he returns from weekend visits with Cathy, he has nightmares. She testified that he

sleeps at both Lindsay’s house and Cathy’s house and that he becomes confused on where

he is sleeping.

       Bobby testified that he has been employed at a catastrophe-adjusting firm for about

seventeen years and that he travels for periods of about a month to forty-five days. He

acknowledged that after Z.S. had ingested methamphetamine, Nathan did not allow Z.S. in

their home from April 2018 through December 2018. He stated that Nathan allowed them

to talk to Z.S. on the phone.


                                              6
       Lori Bigelow testified that she is Z.S.’s maternal aunt. She testified that she has no

concerns with Pamelia caring for Z.S., and she stated that she trusts Pamelia to care for her

own children. She testified that she has never seen Pamelia care for Z.S. while under the

influence of marijuana.

       Following the hearing, on October 27, the court entered an order granting Cathy

guardianship of Z.S. and awarding the Sullinses visitation every other weekend from

Thursday evening through Sunday evening. The court noted that “[c]ontact with the

Sullins[es] is very important as the child has been in their care for most of his life.” The court

stated, “In reaching these findings, the Court has taken into consideration the demeanor of

the witnesses and their attitude toward the other parties and the probability of their working

together for the best interest of the child and his mother.” The court further found both

Jessica and Nathan unfit. On the same day the court entered the guardianship order, Nathan

filed a consent and waiver to Cathy’s guardianship. This appeal followed.

       We review probate proceedings de novo, but we will not reverse a finding of fact by

the circuit court unless it is clearly erroneous. Mossholder v. Coker, 2017 Ark. App. 279, 521

S.W.3d 150. A finding is clearly erroneous when, although there is evidence to support it,

the reviewing court is left with a definite and firm conviction that a mistake has been made.

Id.

       Arkansas Code Annotated section 28-65-210 (Repl. 2012) provides that before

appointing a guardian, the court must be satisfied that (1) the person for whom a guardian

is prayed is either a minor or otherwise incapacitated; (2) a guardianship is desirable to


                                                7
protect the interests of the incapacitated person; and (3) the person to be appointed guardian

is qualified and suitable to act as such. When the incapacitated person is a minor, the key

factor in determining guardianship is the best interest of the child. Fletcher v. Scorza, 2010

Ark. 64, 359 S.W.3d 413.

       On appeal, the Sullinses first argue that the circuit court erred by finding that it was

in Z.S.’s best interest to appoint Cathy as guardian. They assert that Z.S. has lived with them

for most of his life and that they have acted as his parents. They further assert that Cathy

offered no proof that they failed to appropriately care for Z.S., and they argue that her

guardianship destroys their relationship with Z.S.

       We hold that the circuit court did not err by finding that it was in Z.S.’s best interest

to appoint Cathy as his guardian. Even though Z.S. had lived with the Sullinses immediately

preceding the guardianship proceedings, the evidence showed that Z.S. has a relationship

with Cathy and that Z.S. had lived with his father, Nathan, for an extended period. Cathy

also presented evidence concerning the Sullinses’ inattention to Z.S.’s health.2 Moreover,

there was evidence that when the Sullinses had custody of Z.S., they denied Cathy and Jessica




       2
        In their brief, the Sullinses suggest that Cathy should have offered medical testimony
concerning Z.S.’s teeth and speech. However, the Sullinses have not raised an evidentiary
issue on appeal, and they do not otherwise develop the argument. We do not research or
develop arguments for parties. Bentley v. Bentley, 2020 Ark. App. 254.


                                               8
contact with Z.S. The court nevertheless recognized Z.S.’s bond to the Sullinses, and it

awarded them visitation every other weekend.3

       In cases involving children, we afford even more deference to the circuit court’s

findings because, as our appellate courts have made clear, there is no other case in which the

superior position, ability, and opportunity of the circuit court to observe the parties carries

a greater weight than one involving the custody of a child. Galli v. Jones, 2021 Ark. App. 302,

627 S.W.3d 434; Sherland v. Sherland, 2015 Ark. App. 342, 465 S.W.3d 3. Given these

circumstances, we are not left with a definite and firm conviction that the court made a

mistake by finding that it was in Z.S.’s best interest to appoint Cathy as his guardian.

       The Sullinses additionally argue that the circuit court erred by applying a best-interest-

of-the-mother standard in making the guardianship determination. They rely on the court’s

statement that it took into consideration “the demeanors of the witnesses and their attitudes

toward the other parties and the probability of their working together for the best interest of

the child and his mother.” (Emphasis added.) The Sullinses argue that the statement

demonstrates that the court emphasized the restoration of Jessica’s custody over Z.S.’s best

interest.

       We disagree with the Sullinses’ interpretation of the circuit court’s order. There was

evidence that the Sullinses had denied Jessica contact with Z.S. while Cathy had permitted


       3
        The Sullinses also complain about testimony suggesting that Z.S.’s
methamphetamine ingestion occurred at their home. At the bench trial, the court sustained
the Sullinses’ hearsay objection. Moreover, the court stated in its order that “it is not
established from where the methamphetamine was sourced.”

                                               9
her supervised visits, and the circuit court merely considered Z.S.’s relationship with his

biological mother in determining his best interest. Accordingly, we find no reversible error.

       Affirmed.

       HARRISON, C.J., and GLADWIN, J., agree.

       Jeremy B. Lowrey, for appellants.

       Maureen H. Harrod, for appellee.




                                             10